     Case 3:16-md-02741-VC Document 11257 Filed 07/16/20 Page 1 of 4



 1   BERNSTEIN LITOWITZ BERGER
        & GROSSMANN LLP
 2   JONATHAN D. USLANER (Bar No. 256898)
     (jonathanu@blbglaw.com)
 3   2121 Avenue of the Stars, Suite 2575
     Los Angeles, CA 90067
 4   Tel: (310) 819-3470
 5   Counsel for Plaintiffs City of Grand Rapids
     General Retirement System and City of Grand
 6   Rapids Police & Fire Retirement System
 7   [Additional counsel appear on signature page.]
 8

 9                              UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11   IN RE: ROUNDUP PRODUCTS LIABILITY                MDL No. 2741
     LITIGATION,
12                                                    Case No. 3:16-md-02741-VC
13                                                    ADMINISTRATIVE MOTION TO
14                                                    CONSIDER WHETHER CASES
                                                      SHOULD BE RELATED
15
                                                      (Civil L.R. 3-12(b) and 7-11)
16

17

18

19

20

21

22

23

24

25

26

27

28

       ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
       CASE NO. 3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 11257 Filed 07/16/20 Page 2 of 4



 1           Pursuant to Civil Local Rules 3-12 and 7-11, City of Grand Rapids General Retirement
 2   System and City of Grand Rapids Police & Fire Retirement System, plaintiffs in City of Grand
 3   Rapids General Retirement System and City of Grand Rapids Police & Fire Retirement System v.
 4   Bayer Aktiengesellschaft, No. 3:20-cv-04737-RS (N.D. Cal. filed July 15, 2020) (“Grand
 5   Rapids”), respectfully move the Court to consider whether Grand Rapids is related to In re
 6   Roundup Products Liability Litigation, No. 3:16-md-02741-VC (N.D. Cal. filed Oct. 4, 2016)
 7   (“Roundup”).1
 8           “An action is related to another when: (1) The actions concern substantially the same
 9   parties, property, transaction or event; and (2) It appears likely that there will be an unduly
10   burdensome duplication of labor and expense or conflicting results if the cases are conducted
11   before different Judges.” Civ. L.R. 3-12(a).
12           On October 3, 2016, the United States Judicial Panel on Multidistrict Litigation issued a
13   Transfer Order (ECF No. 1) (the “Transfer Order”) centralizing 19 substantially similar cases for
14   coordinated pretrial proceedings in this Court before the Honorable Vince Chhabria (MDL No.
15   2741). Those actions allege that Roundup, a widely used weed killer manufactured by Monsanto
16   Company (“Monsanto”), can cause non-Hodgkin’s lymphoma. The Transfer Order states that
17   “These actions share common factual questions arising out of allegations that Monsanto’s
18   Roundup herbicide, particularly its active ingredient, glyphosate, causes non-Hodgkin’s
19   lymphoma.” Transfer Order at 2. Since the Transfer Order, thousands of additional cases have
20   been transferred to this Court and assigned to Judge Chhabria.
21           Prior to the issuance of the Transfer Order, on May 23, 2016, Bayer Aktiengesellschaft
22   (“Bayer”), a corporate defendant in Grand Rapids, announced that it had made an unsolicited all-
23   cash offer to acquire Monsanto (the “Acquisition”). The Acquisition was ultimately completed on
24   June 7, 2018. As a result of the Acquisition, Monsanto became a wholly-owned subsidiary of
25   Bayer. Grand Rapids alleges that, from May 23, 2016 to March 19, 2019, Bayer and certain of its
26

27   1
      Counsel for City of Grand Rapids General Retirement System and City of Grand Rapids Police
28   & Fire Retirement System was unable to confer with counsel for Defendants as Defendants’
     counsel has yet to appear before the Court.
         ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
         CASE NO. 3:16-md-02741-VC                                                                 1
     Case 3:16-md-02741-VC Document 11257 Filed 07/16/20 Page 3 of 4



 1   current and former senior executives misrepresented the risk of liability from lawsuits brought
 2   against Monsanto alleging that Roundup caused non-Hodgkin’s lymphoma.
 3          Pursuant to Civil Local Rule 3-12(a)(1), Grand Rapids should be designated as related to
 4   Roundup because both of these actions assert claims against substantially similar defendants—
 5   namely, Bayer, by virtue of its acquisition of Monsanto—and the allegations in Roundup address
 6   misconduct that is integral to the claims asserted in Grand Rapids. Consequently, the requirement
 7   of Civil Local Rule 3-12(a)(1) is satisfied.
 8          In addition, pursuant to Civil Local Rule 3-12(a)(2), relation of these actions is appropriate
 9   because, given the substantially similar parties and events at issue in the actions, it appears likely
10   that there would be unduly burdensome duplication of labor and expenses if the cases were
11   conducted before different judges. For example, the actions will involve substantially similar
12   witnesses and will involve overlapping discovery. Relating Grand Rapids and Roundup will serve
13   the interests of judicial economy, consistent with Civil Local Rule 3-12(a)(2).
14          Moreover, securities fraud class action cases are routinely centralized with consumer class
15   actions and other cases not subject to the Private Securities Litigation Reform Act of 1995 where,
16   as here, those actions share core facts. See, e.g., In re Volkswagen “Clean Diesel” Mktg., Sales
17   Practices, & Prod. Liab. Litig., 148 F. Supp. 3d 1367, 1370 (J.P.M.L. 2015) (centralizing
18   consumer and securities actions in this District); Order Appointing Lead Plaintiff, Approving
19   Selection of Lead Counsel, and Addressing Case Management, In re Equifax Inc. Sec. Litig., No.
20   1:17-cv-03463-TWT (N.D. Ga. Jan. 10, 2018), ECF No. 32 (same); In re CenturyLink Residential
21   Customer Billing Disputes Litig., MDL No. 2795, 2017 WL 4414232, at *1-2 (J.P.M.L. Oct. 5,
22   2017) (same); In re Lumber Liquidators Chinese-Manufactured Flooring Prods. Mktg., Sales
23   Practices & Prods. Liab. Litig., 109 F. Supp. 3d 1382, 1383 (J.P.M.L. 2015) (same); In re:
24   Standard & Poor’s Rating Agency Litig., 949 F. Supp. 2d 1360, 1361 (J.P.M.L. 2013) (same); In
25   re: Bank of New York Mellon Corp. Foreign Exch. Transactions Litig., 857 F. Supp. 2d 1371,
26   1372-73 (J.P.M.L. 2012) (centralizing securities, consumer, ERISA, and derivative actions); In re
27   MF Glob. Holdings Ltd. Inv. Litig., 857 F. Supp. 2d 1378, 1380 (J.P.M.L. 2012) (transferring
28   consumer actions to the same forum as securities litigation and holding, “all actions arise from the

       ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
       CASE NO. 3:16-md-02741-VC                                                                        2
     Case 3:16-md-02741-VC Document 11257 Filed 07/16/20 Page 4 of 4



 1   common factual backdrop of the demise of MF Global Holdings . . . . Where actions share factual
 2   questions, the Panel has long held that the presence of disparate legal theories is no reason to deny
                   2
 3   transfer.”)
 4            Accordingly, a finding that Grand Rapids is related to Roundup is appropriate under Civil
 5   Local Rule 3-12(a).
 6       DATED: July 16, 2020                          Respectfully submitted,
 7
                                                       BERNSTEIN LITOWITZ BERGER
 8                                                       & GROSSMANN LLP

 9                                                     /s/ Jonathan D. Uslaner
                                                       JONATHAN D. USLANER (Bar No. 256898)
10                                                     (jonathanu@blbglaw.com)
                                                       2121 Avenue of the Stars, Suite 2575
11                                                     Los Angeles, CA 90067
                                                       Tel:     (310) 819-3470
12                                                              -and-
13
                                                       HANNAH ROSS*
14                                                     (hannah@blbglaw.com)
                                                       AVI JOSEFSON*
15                                                     (avi@blbglaw.com)
                                                       1251 Avenue of the Americas
16                                                     New York, NY 10020
                                                       Tel:   (212) 554-1400
17                                                     Fax:   (212) 554-1444

18                                                     Counsel for Plaintiffs City of Grand Rapids
                                                       General Retirement System and City of Grand
19                                                     Rapids Police & Fire Retirement System

20                                                     * Pro hac vice forthcoming

21

22

23

24

25

26   2
      See also In re: State St. Bank & Tr. Co. Fixed Income Funds Inv. Litig., 560 F. Supp. 2d 1388,
27   1389 (J.P.M.L. 2008) (centralizing consumer and ERISA cases); In re Unumprovident Corp.
     Sec., Derivative & “ERISA” Litig., 280 F. Supp. 2d 1377, 1379-80 (J.P.M.L. 2003) (centralizing
28
     securities, derivative and ERISA cases).
          ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
          CASE NO. 3:16-md-02741-VC                                                                    3
